Exhibit 10.1


Certain identified information marked with [**] has been excluded from the
exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed




image_01a.jpg [image_01a.jpg]
1001 US Route 202
Raritan, NJ 08869-0606














July 10, 2020
IDEXX Operations, Inc.
One IDEXX Drive
Westbrook, ME 04092
and
IDEXX Europe B.V.
Koolhovenlaan 20
119 NE-Schipol-Rijk
The Netherlands


RE: Pricing 2019
To Kevin Therrien, IDEXX Laboratories, Inc. Reference is made to the
(i)agreement effective October 16, 2003 (such agreement as later amended from
time to time the “US Agreement”) entered into between IDEXX Operations, Inc.
(“IDEXX”) and Ortho-Clinical Diagnostics, Inc. (“Ortho”) and


(ii)agreement effective October 17, 2003 (such agreement as later amended from
time to time the “European Agreement”; the US Agreement and the European
Agreement together also the “Agreements”) between IDEXX Europe BV (“IDEXX BV”)
and Ortho (Ortho together with IDEXX and IDEXX BV also the “Parties” and each a
“Party”).


Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them under the Agreements.
In consideration for the mutual promises, covenants and agreements contained in
this letter agreement (“Letter Agreement”) the Parties agree as follows:


1.Price Calculation for the Agreements
Under the Agreements, the price for the VETTEST slides to be paid by IDEXX and
IDEXX BV to Ortho is set based on IDEXX’ and IDEXX BV’s Annual Purchase Forecast
[**]. The preliminary and recalibrated price and the Final Price are determined
in accordance with a volume-tiered pricing grid attached to amendment # 4 of the
US Agreement (“Schedule 5”).


2.2019 Final Price
The Parties hereby agree that the Final Price for the VETTEST slides in the
calendar year 2019 is [**] per slide. No further adjustments with respect to the
Final Price for the calendar year 2019 shall be made, or payments thereof shall
be due by either Party under the Agreements or this Letter Agreement to the
other.








--------------------------------------------------------------------------------





3.Annual Purchase Forecast; Minimum Purchase Commitment and Final Price for 2020
a.The Annual Purchase Forecast for IDEXX’ and IDEXX BV’s (combined) purchases
during the calendar year 2020 was [**] slides. Consequently, in accordance with
Schedule 5 and such Annual Purchase Forecast, the First Estimated Price was set
at [**] per VETTEST slide. [**].


b.In deviation of Schedule 5 , the Parties agree that the Final Price per
VETTEST slide shall be [**] if IDEXX’ and IDEXX BV’s (combined) purchases during
the calendar year 2020 are between [**] and [**] VETTEST slides. If IDEXX and
IDEXX BV (combined) purchase more than [**] slides during the calendar year
2020, the Final Price will be calculated in accordance with Schedule 5.


By way of illustration, two examples as to the implementation of the above
formula:


If IDEXX and IDEXX BV (combined) purchase during the course of calendar year
2020:


i.[**] VETTEST slides, the Final Price per VETTEST slide shall be [**];
ii.[**] VETTEST slides, the Final Price per VETTEST slide shall be [**];


c.IDEXX’ and IDEXX BV’s (combined) minimum purchase commitment for the calendar
year 2020 shall be [**] VETTEST slides. Should IDEXX and IDEXX BV (combined)
purchase fewer than [**] VETTEST slides during the calendar year 2020, they
shall [**].


4.Further Amendment
In order to address contract interpretation issues that have come up in the
course of the calculation of the Final Price of the VETTEST slides for the
calendar year 2019, the Parties shall discuss in good faith and agree, within
sixty (60) days of the execution of this Letter Agreement, on a further
amendment to the Agreements under which they clarify that future calculation of
the prices and the true-up will be based on IDEXX’ and IDEXX BV’s forecast of
the VETTEST slides, and slides ordered by IDEXX for delivery in a calendar year,
subject to Ortho’s capacity limitations. For the avoidance of doubt, the true-up
for the slides purchased during calendar year 2020 shall be subject to the
Agreements, as may be amended in accordance with this Letter Agreement.


5.[**]
[**]






--------------------------------------------------------------------------------







6.Miscellaneous
a.Except as expressly amended hereby, the Agreements shall remain in full force
and effect.


b.Each of the Parties represents and warrants to the other Party that this
Letter Agreement has been duly authorized by all required corporate action and
constitutes their respective legally enforceable obligations in accordance with
its terms.


Section 21 of the US Agreement and Section 21 of the European Agreement
(Governing Law; Jurisdiction) shall apply accordingly to this Letter Agreement.











Ortho Clinical Diagnostics, Inc.IDEXX Operations, Inc.
By: /s/ Heidi Casaletto    
  By: /s/ John Hart
Name: Heidi Casaletto
  Name: John Hart
Title: VP, Portfolio Strategy & Marketing
  Title: Corporate Vice President    
Date: August 3, 2020    
  Date: July 27, 2020
IDEXX Europe BV
  By: /s/ Lily Lu    
  Name: Lily Lu    
  Title: Managing Director
  Date: July 27, 2020






